837 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MUNICIPAL POLICE EMPLOYEES RETIREMENT SYSTEM, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1426.
United States Court of Appeals, Federal Circuit.
Dec. 10, 1987.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
The Municipal Police Employees Retirement System appeals the summary judgment of the United States Claims Court, 12 Cl.Ct. 310 (1987), holding that the government's loan guarantee had terminated due to failure of the appellant to make timely demand.  On the basis of the Claims Court's opinion, the judgment is affirmed.